25 So. 3d 1293 (2010)
Jack MORTON, Alexander J. Debay, and Tea Lake Investments, LLC, a Florida Limited Liability Company, Appellants,
v.
Alan D. BOYD and Korene R. Boyd, Husband and Wife, and Attorneys' Title Insurance Fund, Inc., a Florida corporation, Appellees.
No. 2D08-5207.
District Court of Appeal of Florida, Second District.
February 5, 2010.
Robert L. Donald of Law Offices of Sherman & Donald, Fort Myers, for Appellants.
Jaime Austrich and Duane A. Daiker of Shumaker, Loop & Kendrick, LLP, Tampa, for Appellees Alan D. Boyd and Korene R. Boyd.
No appearance for Appellee Attorneys' Title Insurance Fund, Inc.
SILBERMAN, Judge.
Jack Morton, Alexander J. Debay, and Tea Lake Investments, LLC, seek review of the trial court's order awarding attorney's fees to Alan D. and Korene R. Boyd based on a proposal for settlement. The Boyds properly concede that reversal is required because this court reversed the underlying final summary judgment in Morton v. Attorneys' Title Insurance Fund, Inc., ___ So.3d ___ (Fla. 2d DCA 2009).
Reversed.
ALTENBERND and VILLANTI, JJ., Concur.